DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.

 Response to Arguments
Applicant's arguments filed 10/14/22 have been fully considered but they are not persuasive. 
Page 6 of the remarks argue the following:
First, Applicant asserts that none of the cited references disclose “a non-ionic surfactant comprising a polyoxyethylene-based compound.” Additionally, Applicant asserts that none of the cited references disclose “a hydrochloric acid aqueous solution” and “a container in fluid communication with an outlet ...” to neutralize the pH of the zeolite catalyst crystal solution as recited in amended claim 1. Further, the cited references do not disclose “a hydrochloric acid aqueous solution” and a container in combination with “a centrifuge configured to receive the neutralized solution and collect a powder comprising the consistently-sized ZSM-22 zeolite catalyst crystals” as also recited in claim 1. Applicant notes that Henmi mentions the use of a centrifuge for separation but does not teach this apparatus in conjunction with a separate container for pH neutralization. See Henmi, pp. 3, 6. Additionally, Henmi only discloses the addition of water to a container and does not teach or suggest the use of HCI. The “LW” in Henmi refers to a “water supply line” and does not disclose HCl added to a zeolite product. Henmi (Eng. Translation), p. 6. None of the other cited references teach the claim 1 features of a hydrochloric acid aqueous solution” and a container in fluid communication with an outlet ...” to neutralize the pH of the zeolite catalyst crystal solution and a “a centrifuge configured to receive the neutralized solution and collect a powder ....”

For at least these reasons, the cited references fail to teach or suggest all elements of claim

1. Moreover, although the foregoing remarks have primarily addressed independent claim 1, Applicant asserts that the cited references fail to teach or suggest all elements of the dependent claims for at least the reasons argued above. Accordingly, Applicant respectfully requests withdrawal of the rejection and allowance of claim 1 and the claims that depend therefrom.

The remarks are respectfully contended.  The claims are device-type claims and therefore the same structure would be capable of performing the same process steps.  As to the additional steps that are newly added, such as the centrifuge, this is newly treated. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 describes a container at the outlet of the microwave mixing unit, but this does not seem to be described or shown in the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henmi (WO 2014/168049) and in view of Devi “Investigation of Structural Change. . “ and in view of Lautenschlager (US Pub.: 2005/0095181) and in view of Chen (CN 2915246) and in view of Liu (CN 202860535) and in view of Khedri, Behzad, et al. “A Review on Microwave-assisted biodiesel”.
Henmi describes an apparatus for manufacturing zeolite (abstract).  The device is made up of a first tank with a stirring mechanism (Fig. 1, M1) and a second tank with another stirring mechanism (Fig. 1, M2).  The tanks feed into additional tanks with additional stirring mechanisms (Fig. 1, PR1 and PR2).  The mixing tank M3 receives feed from tank PR1 and PR2 and from LM2b (Fig. 1).  PR1 can be considered either the aluminate solution mixing chamber or the silica solution mixing chamber and the other tank, PR2 can be considered the other.  As to the non-ionic surfactant inlet, the feed from BLM2 can be considered this feed (see Fig. 1).
This inlet is separate from the other two mixing chambers.  
The mixing tank, M3, applies a heating means to synthesize the mixture (see translation, pg. 9, para. 4).  The mixing tank is in fluid communication with all three sources.   
Henmi explains that after product, the zeolite product may be fed to a solid-liquid separation unit, a centrifugal separator and other units (pg. 5, para. 2).
Henmi does not specifically disclose that the heating means used to synthesize the zeolite is heated by microwave.
As to the inclusion of a microwave in the mixing tank M3, Devi describes a device that uses a microwave reactor to irradiate a zeolite mixture (abstract).  Devi explains that their zeolite is made using precursor ingredients (introduction, para. 1) and then heated (pg. 1752, col. 1, para. 1).  Devi explains that microwave irradiation is beneficial because it results in a shorter reaction time than classical conditions (pg. 1752, para. 2) and therefore speeds up reaction times (Pg. 1752, col. 1, para. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a microwave reactor in the zeolite manufacturing device of Henmi as taught by Devi because Devi explains that a microwave reactor results in shorter reaction times.
Devi does not specifically teach that their microwave reactor has mixing features however. 
As to adding mixing features to the microwave reactor of Devi, Lautenschlager describes a microwave deice that mixes (title) for use in mixing chemical reactors of solids or suspensions (abstract).  The reactor is used for blending chemicals together to facilitate the reaction while microwaving (para. 13).  The reference explains that this microwave mixer may be used for molecular sieves (para. 25) used as catalysts, such as zeolites (para. 51, 52).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a mixer in the microwave of Henmi and Devi as taught by Lautenschlager because these are known to facilitate blending of chemicals used when manufacturing zeolites.
	As to the feature that the microwave mixing unit is: configured to mix and heat “a zeolite-forming solution from the aluminate solution mixing chamber and the silica solution mixing chamber with microwave irradiation in a first, a second, a third, and a fourth distinct isothermal stage to produce the consistently-sized ZSM-22 zeolite catalyst crystals within a pre-selected nano-scale crystal size range with lengths between about 50 nm to about 600 nm and widths between about 55 nm to about 75 nm using a non-ionic surfactant from the non- ionic surfactant inlet, wherein the non-ionic surfactant is applied to the microwave mixing unit after the second isothermal stage in an amount adjusted, in part, according to an amount of aluminum oxide applied in the aluminate solution mixing chamber”, the same apparatus used the same way would be effective in the same ways to make the same product.
	See MPEP §2113: Manner of operating the device does not differentiate apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”. The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material.
The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).
As to the stirring rod operable at a speed of 200 rpm to 300 rpms, the references above do not disclose this feature.
As to the stirring rod feature, Chen describes a stirring rod for use in a microwave oven (title).  The benefit of the rod, according to Chen, is to heat the substance uniformly and to accelerate the reaction (Novelty).
	Since Henmi describes blending of the reactants with a stirring means, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a stirring rod in the microwave device, as taught by Chen for use with the microwave apparatus of Henmi, Devi and Lautenschlager because stirring rods are known to support heating the substance uniformly and to accelerate the reaction. 
	As to the speed, Chen does not state that the stirring rod employs a stirring rate.
	Liu describes a microwave-heating stirring reactor (title) that employs a stirring rod and a speed reducer and a motor (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a means to adjust the speed using a combination of a speed reducer and a motor, as taught by Liu for use in the microwave and stirring means of Henmi, Devi, Lautenschlager and Chen because adjusting the speed of the stirring means is a known means to operate a microwave stirring device to obtain the desired blended product.
	As to the specific speed, although Liu does not specifically state what the specific speed of the stirring means is in the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the combined use of a speed reducer and a motor are capable of operating the stirring rod of Liu and Chen in the microwave at a speed of 200-300 rpms. 
	As to the non-ionic surfactant comprising a polyoxyethylene-based compound, although the references does not specifically describe this, the structure of the references above would be capable of containing this compound.  As to the presence of hydrochloric acid aqueous solution, although the references does not specifically describe this, the structure of the references above would be capable of containing this compound.
	As to a container in fluid communication with an outlet of a microwave mixing unit, Henmi teaches that in the mixing tank, M3, operates under heat (pg. 10, para. 4).  After this heated reactor, M3, (Figure 1), the mixture is then passed to reactor R (see Figure 1).  
	Devi teaches that M3 can be a microwave reactor.
	Neither reference explains that the microwave reactor has a container in fluid communication with an outlet of the microwave mixing unit.
	Khedri teaches use of a microwave reactor (see Fig. 2) that has two reactors that feed into the microwave (see Fig. 2) and an outlet reactor used to capture the product (see Fig. 2).
	The device of Khedri is in the same field of endeavor as Devi because it describes use of a microwave reactor used to process chemicals.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a container at the outlet of the microwave reactor, as taught by Khedri for use with the reactor of Henmi and Devi because Henmi uses a downstream tanks after the heating step and Khedri explains physically attaching a chamber to an outlet of a microwave is known.
	As to the process steps in Claim 1, the claims are apparatus-type claims and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same device would be capable of performing the same process steps.

As to Claim 2, the two mixing chambers M1 and M2 in Fig. 1 have sufficient structure that would effectively perform the method steps of Claim 2.

As to Claim 5, Hemni teaches that the reaction chamber is fed by three reagents (described above) and that each reagent flow is controlled (see Fig. 1, BLPR1, BLM2b, BLPR2).  As to the other features, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that controlled addition of reagent would produce the desired ratio and crystal size claimed.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henmi, Devi, Lautenschlager, Chen, Liu and Khedri as applied to claim 1 above, and further in view of Chen (CN 201249118).
Henmi teaches that the mixer in the reaction chamber is operated with a motor (pg. 8, para. 3), but does not explain that the mixer has controlled stirring.
Chen describes a reaction tank (title) used to promote rapid chemical reactions (abstract) using a reaction tank with a mixer (abstract).  The mixer is operated with a motor that is adopted to adjust the speed for the blades (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention	 to employ motors that can be used to control stirring, as taught by Chen for use with the motors in the mixing device of Henmi, Devi, Lautenschlager, Chen, Liu and Khedri because these are known to be effective in promoting reactions.
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the motors of Chen in all the mixing devices of Hemni because these are known to be effective in promoting all reactions.

Claims 6, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henmi, Devi, Lautenschlager, Chen, Liu and Khedri as applied to claim 1 above, and further in view of Zushi (US Pat.: 4295027) and further in view of Chen (CN 201249118).
Devi shows in their process use of a conventional microwave oven.  The references cited above do not describe adjusting the microwave to a temperature from 35 to 65 degrees C for 3-7 mins or that the stirring speed in the microwave is from 200-300 rpm
As to the microwave temperature and time, Zushi describes a microwave (abstract) and explains that microwaves are generally made so that a mechanical timer is used for setting heating time and the level of high frequency heat (col. 1, lines 12-15).  As to the microwave of Zushi, the reference explains that their microwave can be adjusted to produce a predetermined time heating function and a predetermined temperature (col. 1, lines 28-37).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a microwave device that is adjustable both in time and temperature, as Henmi, Devi, Lautenschlager, Chen, Liu and Khedri because Zushi explains that this is known.
As to the mixing speed, Chen describes a reaction tank (title) used to promote rapid chemical reactions (abstract) using a reaction tank with a mixer (abstract).  The mixer is operated with a motor that is adopted to adjust the speed for the blades (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention	 to employ motors that can be used to control stirring, as taught by Chen for use with the motors in the mixing device of Henmi, Devi, Lautenschlager, Chen, Liu and Khedri because Chen explains that this can promote chemical reactions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 24, 2022